                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF MAINE


CLIFFORD THORNTON,                         )
                                           )
              Petitioner,                  )
                                           )
              v.                           )    1:19-CV-00047-LEW
                                           )
RANDALL LIBERTY,                           )
                                           )
              Respondent                   )


               ORDER AFFIRMING RECOMMENDED DECISION
                      OF THE MAGISTRATE JUDGE


       The matter is before the Court on Petitioner’s Objection (ECF No. 7) to the United

States Magistrate Judge’s Recommended Decision on 28 U.S.C. § 2254 Petition (ECF No.

6).

       I have reviewed and considered the Recommended Decision, together with the

entire record; I have made a de novo determination of all matters adjudicated by the

Recommended Decision; and I concur with the recommendations of the United States

Magistrate Judge for the reasons set forth in the Recommended Decision, and determine

that no further proceeding is necessary.

       It is therefore ORDERED that the Recommended Decision of the Magistrate Judge

is hereby AFFIRMED and ADOPTED.

       The motion for habeas relief under 28 U.S.C. § 2254 is DENIED and DISMISSED

without an evidentiary hearing.
       It is further ORDERED that no certificate of appealability will issue from this Court

because the Petitioner has not made a substantial showing of the denial of a constitutional

right within the meaning of 28 U.S.C.A. § 2253(c)(2).

       SO ORDERED.

       Dated this 31st day of October, 2019.

                                                 /S/ LANCE E. WALKER
                                                 UNITED STATES DISTRICT JUDGE




                                                                                          2
